Title: To Benjamin Franklin from H. Sykes, 24 April 1779
From: Sykes, H.
To: Franklin, Benjamin


Sir,
Paris April the 24th. 1779—
I should have sent your Spectacles Sooner, but in Complyance with your favor of the 20th: inst:, have cut a Second Pair, in Which I have been Unfortunate, for I broke and Spoilt three Glasses, the Bearer will Deliver them, the Price is 18 l.t. a Pair, Which you may Pay him if you think Proper, I hope Sir, they will Please you, should anything be wanting, you will favor me with your Commands—
As you did not leave your hankerchief here, I hope Sir, you have found it, if not, Please to Recollect where you Call’d, and it is possible you may have left it Elsewhere, Believe me to be with Great Esteem Sir Your most obedient humble Servant
H Sykes
 
Addressed: A Monsieur / Monsieur Franklin / Député des Etats Unies de / L’Amerique, / á Passy
Notation: h Sykes Paris 24 avril 1779.
